

116 HR 8795 IH: Marine Mammal Climate Change Protection Act
U.S. House of Representatives
2020-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8795IN THE HOUSE OF REPRESENTATIVESNovember 20, 2020Ms. Brownley of California introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Marine Mammal Protection Act of 1972 to direct the Secretary of Commerce to establish a climate impact management plan for the conservation of certain marine mammal species, and for other purposes.1.Short titleThis Act may be cited as the Marine Mammal Climate Change Protection Act.2.Conservation of marine mammals adversely affected by climate change(a)In generalThe Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) is amended by inserting after section 120 the following:121.Conservation of marine mammals adversely affected by climate change(a)Climate impact management plans(1)Within 18 months after the date of enactment of this section, the Secretary, in consultation with the Marine Mammal Commission, shall publish in the Federal Register, after notice and opportunity for public comment, a list of those marine mammal species and population stocks in waters under the jurisdiction of the United States for which climate change, alone or in combination or interaction with other factors, has more than a remote possibility of resulting in a decline in population abundance, of impeding population recovery, or of reducing carrying capacity. The list shall identify—(A)any species or population stock for which such impacts are likely to occur within 20 years;(B)any species or population stock listed as a threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) for which such impacts have more than a remote possibility of occurring within 100 years; and(C)any other species or population stock for which such impacts have more than a remote possibility of occurring within 100 years.(2)(A)The Secretary, in consultation with the Marine Mammal Commission, shall review the list adopted pursuant to paragraph (1) at least once every 5 years, or more frequently if significant new information becomes available, and, after notice and opportunity for public comment, shall publish a revised list in the Federal Register.(B)Within 12 months after receiving the petition of an interested person under section 553(e) of title 5, United States Code, to add a marine mammal species or population stock to the list published under paragraph (1), the Secretary, in consultation with the Marine Mammal Commission and after notice and opportunity for public comment, shall publish in the Federal Register its finding of whether the petitioned action is warranted. If the petitioned action is deemed warranted, the Secretary shall publish at the same time the revision adding such species or population stock.(3)The list published under paragraph (1), and any revisions made in accordance with paragraph (2), shall include a determination of whether a climate impact management plan will promote the conservation of species or stocks listed pursuant to paragraph (1)(C).(4)(A)(i)The Secretary shall publish in the Federal Register a draft climate impact management plan, and proposed regulations implementing the plan, for each marine mammal species or population stock—(I)listed under paragraph (1)(A), within 18 months after the listing; (II)listed under paragraph (1)(B), within 30 months after the listing; and(III)listed under paragraph (1)(C) of this subsection, within 5 years after the listing if the Secretary determines that such a plan will promote the conservation of the species or stock.(ii)Each draft climate impact management plan shall be developed in consultation with the Marine Mammal Commission and, as appropriate, other Federal agencies, and shall be made available for public review and comment for a period not to exceed 90 days. (iii)No later than 120 days after the close of the comment period required under clause (ii), the Secretary shall issue a final climate impact management plan and implementing regulations that are consistent with the other provisions of this section and, to the full extent available under the Secretary’s authorities under this Act and other statutes, implement the conservation and management measures identified in the plan.(B)Each management plan under subparagraph (A) shall include a comprehensive strategy for mitigating the direct and indirect effects of climate change and increasing resiliency in the species or population stock, and shall identify conservation and management measures to—(i)mitigate to the extent possible the direct adverse effects of climate change on such species and population stocks and their prey;(ii)monitor, reduce, and prevent interactions with fisheries and other human activities that may occur as a result of changes in marine mammal distribution or other indirect effects of climate change;(iii)increase resiliency by materially reducing other human impacts on such species and population stocks, including but not limited to the reduction of incidental taking of marine mammals and of the degradation of the habitat of such species and population stocks, and by managing prey species to improve the availability of prey to such species and population stocks; and(iv)take any other action as may be necessary to implement the strategy set forth in the plan.(C)Each management plan under subparagraph (A) shall include objective, measurable criteria for evaluating the effectiveness and sufficiency of such measures to meet the purposes of this Act.(D)All other Federal agencies shall, in consultation with and with the assistance of the Secretary, utilize their authorities in furtherance of the strategy and conservation and management measures set forth in climate impact management plans developed under this subsection and ensure that their actions do not conflict or interfere with the objectives of such management plans. The Secretary shall consult with the Marine Mammal Commission and, as may be warranted, other agencies in the implementation of such plans.(E)When appropriate, the Secretary may, and is encouraged to, integrate climate impact management plans into conservation plans adopted under section 115(b) or recovery plans adopted under section 4(f) of the Endangered Species Act of 1973 (16 U.S.C. 1533(f)). (F)The Secretary shall review climate impact management plans and implementing regulations at least once every 5 years, and shall revise and amend them as necessary to meet the goals and requirements of this section. Any changes shall be subject to the procedures and requirements applicable to the adoption of the initial plans and regulations.(5)The Secretary shall report to Congress 4 years after the date of enactment of this section, and every 2 years thereafter, on—(A)actions taken to implement this section;(B)any backlog in meeting the schedule set forth in this subsection for adopting, reviewing, and implementing climate impact management plans, or additional resources necessary to address any such backlog; and(C)the effectiveness of implementation and sufficiency of the measures adopted in climate impact management plans, and any recommendations for improving the process or the applicable legislation.(b)Monitoring of climate impactsThe Secretary shall establish a program to monitor the adverse impacts of climate change on marine mammals. The purposes of the monitoring program shall be to—(1)improve models of projected future changes in marine mammal distribution and densities resulting from climate change;(2)identify and monitor interactions with fisheries and other human activities that may occur as a result of changes in marine mammal distribution or other effects of climate change;(3)monitor the abundance of species and population stocks, to an extent sufficient to detect a 20 percent population decline over 20 years;(4)improve understanding of the impacts of climate change on marine mammal species and population stocks; and(5)assess the direct and indirect contributions of marine mammals to carbon reduction, including through carbon sequestration and nutrient cycling.(c)Promulgation of regulations for listing marine mammals adversely impacted by climate changeThe Secretary shall, within 120 days after the date of the enactment of this section—(1)publish in the Federal Register for public comment, for a period of not less than 60 days, regulations for listing marine mammal species and population stocks adversely impacted by climate change, alone or in combination or interaction with other factors, as described in paragraphs (1) and (2) of subsection (a), taking into account both quantitative and qualitative indicators of adverse impacts of climate change and human activities on such species and stocks, including—(A)direct and indirect mortality and serious injury;(B)loss or degradation of habitat;(C)changes in the distribution or availability of prey;(D)changes in the distribution of marine mammal species and population stocks;(E)decreased genetic diversity or reproductive success;(F)increased susceptibility to pathogens; and(G)increased likelihood of interactions with fisheries and other human activities; and(2)not later than 90 days after the close of the period for such public comment, publish in the Federal Register final regulations for listing marine mammals as required by paragraph (a), to be reviewed at least once every three years.(d)Lack of quantitative informationThe lack of quantitative information shall not be a basis for a determination under subsection (c) that a species or population stock is not adversely impacted by climate change, alone or in combination or interaction with other factors, as described in paragraphs (1) and (2) of subsection (a).(e)Estimation of potential biological removal(1)The Secretary, in estimating the potential biological removal level in stock assessments prepared in accordance with section 117, shall take account of the adverse impacts of climate change in determining the recovery factor applied to each stock.(2)The Secretary, in preparing stock assessments in accordance with section 117, shall reexamine the stock definition and geographic range of marine mammal species and population stocks to identify climate-related changes in spatial distribution and stock definition and to identify how such changes may affect human impacts to the species.(f)Authority To enter into agreementsThe Secretary shall—(1)periodically review the status of agreements with foreign governments under section 108(a) concerning the management of trans­bound­ary marine mammal species and population stocks, and their prey species, that are or may be affected by climate change; and(2)through the Secretary of State, initiate the amendment of any such agreement, or negotiations for the development of bilateral or multinational agreements, consistent with the goals and policies of this section.(g)ConstructionThis section shall not be construed to limit or restrict any other responsibility of the Secretary or of any other person under this Act or any other statute..(b)Clerical amendmentThe table of contents in the first section of such Act is amended by inserting after the item relating to section 120 the following:Sec. 121. Conservation of marine mammals adversely affected by climate change..